Citation Nr: 1616436	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  12-02 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral wrist disorder.

2.  Entitlement to service connection for bilateral knee disorder.

3.  Entitlement to service connection for an ankle disorder.

4.  Entitlement to service connection for bilateral plantar fasciitis with metatarsal phalangeal joint osteoarthritis.  

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to service connection for a sleep disorder.  

7.  Entitlement to service connection for urinary incontinence, to include secondary to lumbar spondylosis.  

8.  Entitlement to service connection for fecal incontinence, to include irritable bowel syndrome, and to include secondary to lumbar spondylosis.  

9.  Entitlement to service connection for erectile dysfunction.

10.  Entitlement to service connection for right ear hearing loss disability.

11.  Entitlement to service connection for left ear hearing loss disability.  

12.  Entitlement to service connection for tinnitus.

13.  What rating is warranted for lumbar spondylosis prior to July 12, 2009?

14.  What rating is warranted for lumbar spondylosis since July 12, 2009?

15.  What rating is warranted for left lower extremity prior to February 28, 2013?

16.  What rating is warranted for left lower extremity radiculopathy since February 28, 2013?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to November 1989, March 2003 to June 2003, and October 2005 to August 2006. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and May 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified before the undersigned in September 2015.

The issues of entitlement to service connection for a sleep disorder, for urinary incontinence, erectile dysfunction and fecal incontinence each secondary to lumbar spondylosis; and the questions of what rating is warranted for lumbar spondylosis since July 12, 2009, and what rating is warranted for left lower extremity radiculopathy associated with lumbar spondylosis since February 28, 2013 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's bilateral wrist disability was incurred in or caused by service.

2.  The Veteran's bilateral knee disability was incurred in or caused by service.  

3.  The Veteran's bilateral ankle disability was incurred in or caused by service.  

4.  The Veteran's bilateral plantar fasciitis with metatarsal phalangeal joint osteoarthritis was incurred in service.

5.  Hypertension is not shown to have been present in service, and it was not compensably disabling within a year of the Veteran's separation from active duty.

6.  There is no competent evidence of a right ear hearing loss disability for VA purposes.

7.  The Veteran's left ear hearing loss disability was caused by service.

8.  The Veteran's tinnitus was incurred in service.  

9.  Prior to July 12, 2009, the Veteran's lumbar spondylosis, resulted in lumbar flexion limited to no less than 75 degrees, a combined range of motion no less than 175 degrees, and there is no abnormal spinal curvature.  There have not been incapacitating episodes having a duration of at least two weeks.  

10.  Prior to February 28, 2013, the Veteran's left lower extremity radiculopathy was not manifested by more than moderate incomplete paralysis.  


CONCLUSIONS OF LAW

1.  A bilateral wrist disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  A bilateral knee disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

3.  A bilateral ankle disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

4.  Bilateral plantar fasciitis with metatarsal phalangeal joint osteoarthritis was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

5.  Hypertension was not incurred in or aggravated by service, it may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.104 (2015).

6.  A right ear hearing loss is not due to an injury or disease that was incurred in or aggravated by service, and a right ear sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

7.  With resolution of reasonable doubt in the Veteran's favor, a left ear hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.385.
 
8.  With resolution of reasonable doubt in the Veteran's favor, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303.

9.  Prior to July 12, 2009 the Veteran's lumbar spondylosis was no more than 10 percent disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59 (2015); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2015).

10.  Prior to September 28, 2013, the Veteran left lower extremity radiculopathy was no more than 20 percent disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

In regards to claims of entitlement to service connection for bilateral wrist, knee, and ankle disabilities; bilateral plantar fasciitis with metatarsal phalangeal joint osteoarthritis; a left ear hearing loss; and tinnitus, because the Board is granting these claims there is no need to discuss whether VA has complied with its duties to notify and assist.

In regards to the claim of entitlement to service connection for right ear hearing loss and hypertension, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim for service connection for a right ear hearing loss and hypertension, and as warranted by law, affording VA examination in July 2009.  Moreover, the Veteran provided testimony in a September 2015 Board hearing. 

In regards to the claims of entitlement to higher initial evaluations for lumbar spondylosis, and left lower extremity radiculopathy, because service connection, an initial rating, and an initial effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Further, VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, affording VA examination in July 2009 for the lumbar spine, and in February 2013 for the left lower extremity radiculopathy associated with lumbar spondylosis.  Moreover, as noted above, the Veteran provided testimony in a September 2015 Board hearing.

Service Connection 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Some disabilities may be presumed to have been incurred in service if shown to have manifested to a compensable degree within one year after the date of separation from active duty, to include organic disease of the nervous system such as sensorineural hearing loss; tinnitus; arthritis; and hypertension.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013) (holding that "[t]he clear purpose of the regulation is to relax the requirements of 38 C.F.R. § 3.303(a) for establishing service connection for certain chronic diseases.").  

When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

Finally, service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) has held that when aggravation of a Veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected to the extent of the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).


Wrists 

In July 2010, the Veteran's acquaintance, D. Huggins, who is also a nurse practitioner, wrote discussing the appellant's symptoms from her medical perspective.  She indicated that the Veteran's severe wrist pain started in 2005.  She indicated that the Veteran had numbness in his hands with impaired sensation of the medial nerve, clumsiness in fine hand movements, and a positive Phalen's sign.  She opined that the appellant had a repetitive strain injury of the wrists with pain, which was more likely than not caused by active military service.  Specifically, this nurse practitioner opined that the Veteran's repetitive strain injury resulted from prolonged awkward hand movements, such as push-ups and other exercises

During physical therapy in February 2009 it was evident that the Veteran's wrists hurt with push-ups, and his push-up activity was restricted.  

A July 2009 VA examination revealed bilateral wrist pain and stiffness, and clicking during motion.  The examiner diagnosed bilateral wrist strains.  The examiner opined that although there was no record of treatment for the wrist condition, the Veteran did experience the start of his symptoms while in the military, and his condition was chronic and worsened with time.  The examiner concluded that it was likely that the Veteran's condition started while he was in service and progressed since service.  

At his Board hearing, the Veteran described lifting and carrying heavy machinery in service.  He indicated that he performed many push-ups in service, and had since service had his activities restricted, to include push-ups which aggravated his wrist-related symptoms.  

Here, there is medical evidence of a wrist disability.  There are also competent and credible reports of events in service, such as intense, repetitive physical training to include push-ups.  Finally, there is medical evidence in support of a nexus between the Veteran's service and his wrist disability.  In July 2009 a VA doctor indicated that the Veteran's wrist diagnosis was at least as likely as not related to his service.  Although the medical conclusion is based on the Veteran's reported history as opposed to any findings of a documented wrist injury in service, this is competent evidence for finding a nexus to service where the Veteran's statements are considered both competent and credible, as here.  As such, the Board considers the evidence to be at least in equipoise and resolves reasonable doubt in the Veteran's favor, such that service connection for a wrist disability is warranted.  See 38 U.S.C.A. § 5107(b); Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding...benefits.").

Knees 

VA treatment records show that in April 2008 following training for his work, the Veteran reported knee pain that was localized to the post patellar inner knee aspects.  The Veteran reported that the pain increased when going down stairs, and that he experienced morning stiffness.  Examination showed bilateral lateral laxity and right prepatellar swelling.  In April 2008, left knee flexion was decreased secondary to pain, and there was mild swelling without discoloration.  In June 2008 the Veteran reported chronic intermittent knee pain bilaterally, which was aggravated with prolonged walking or any sort of high impact activity.  The Veteran reported that his knee pain had been ongoing since active duty.  

December 2008 physical therapy notes indicate that the Veteran was being treated for degenerative joint disease, and that he continued to experience bilateral knee pain.  The physical therapist indicated that the Veteran appeared to have bilateral chrondromalacia and vastus medialis obliquus weakness due to excess endurance and overloading of the joints during military service.  

In February 2009 VA treatment records show that the Veteran reported bilateral popping in his knees.  Following review of an MRI showing undersurface irregularity involving the posterior horn of the right medial meniscus, likely representing an old injury, and partial thickness of cartilage loss involving the medial facets of both patellae, the Veteran was assessed as having arthralgia and bilateral knee pain.  The Veteran was restricted from high-impact activities that would aggravate his symptoms, such as running and jumping.  

In July 2009, VA examination revealed the knees giving way, pain, stiffness, weakness, crepitation, and clicks or snaps.  Review of a June 2008 MRI of the knees yielded an impression of undersurface irregularity involving the posterior horn of the right medial meniscus, likely representing an old injury, and partial thickness of cartilage loss involving the medial facets of both patellae.  A July 2009 imaging impression was normal.  The examiner diagnosed the Veteran as having bilateral knee strain.  

The examiner stated that having looked through the entire claims file he could not find any documentation of treatment for the bilateral knees.  Although there was no record of treatment for the knee condition, the Veteran experienced the start of his symptoms while in the military.  Each of his conditions was chronic and worsened with time.  As such, the examiner opined that it seemed likely that the Veteran's knee condition started while he was in service and that it had progressed since service. 

In July 2010 nurse practitioner D. Huggins wrote discussing the Veteran's knee symptoms as she had witnessed them over the years.  She noted that repetitive movements caused strain of tendons and muscles and reduced circulation, which could cause tiny tears to become inflamed.  In addition, decreased circulation resulted in deteriorated muscles and tendons, and hypersensitive nerves, such that the knee strain was more likely than not caused from the Veteran's active duty.  

At a VA examination in February 2013 the left knee reflex was hyperactive without clonus.  

At the Veteran's hearing he discussed wearing full battle gear and carrying heavy loads in 2005-2006 while he was overseas, and indicated that his knee began hurting within six months to a year of leaving service.  

October 2015 VA treatment notes show the Veteran reported bilateral knee pain and joint tenderness.  Bilateral knee pain was assessed.  The Veteran reported while in Iraq he ran up to 30 miles a week on hard surfaces and treadmills.  Continual treatment for the knee pain was shown since 2008.  Review of the 2008 MRI showed osteoarthritic changes to the knees.  

Here, there is medical evidence of a bilateral knee disability.  There are also competent and credible reports of events in service, such as running approximately 30 miles a week on hard surfaces.  Finally, there is medical evidence in support of a nexus between the Veteran's service and knee disability.  In July 2009 a VA doctor indicated that the Veteran's knee disorder was at least as likely as not related to his service, and in July 2010 a nurse practitioner connected the Veteran's knee condition to his repetitive physical training in service.  Although the medical conclusions are based on the Veteran's reported history as opposed to any findings of a documented knee injury in service, this is competent evidence for finding a nexus to service where the Veteran's statements are considered both competent and credible, as here.  As such, the Board considers the evidence to be at least in equipoise and resolves reasonable doubt in the Veteran's favor, such that service connection for a knee disability is warranted.  Wise.

Ankles 

A July 2009 VA examination revealed ankle instability, pain, stiffness, weakness, and decreased speed of joint motion.  There was ankle crepitus.  Imaging of the ankles revealed normal alignment, bone density and joint structure with no significant focal abnormality.  The examiner diagnosed bilateral ankle strain.  The examiner stated that having looked through the entire claims file he could not find any documentation of treatment for the bilateral ankle condition.  Although there was no record of treatment for an ankle condition, the examiner opined that the Veteran experienced the start of his symptoms while in the military, and that his condition was chronic and worsened with time.  As such, examiner concluded that it seemed likely that the Veteran's condition started while he was in service and progressed since service. 

In a July 2010 letter, nurse and acquaintance Huggins discussed how repetitive movements caused strain of tendons and muscles and reduced circulation, and could also cause tiny tears that become inflamed.  She discussed how decreased circulation resulted in deteriorated muscles and tendons and hypersensitive nerves.  As such, D. Huggins considered the Veteran's ankle strain to be more likely than not caused by the Veteran's active duty.  

A February 2013 VA examination showed decreased sensation to the left ankle.  

At his Board hearing the Veteran suggested that his ankle condition was aggravated by his many years of service, including related running and jogging.  

Here, there is medical evidence of an ankle disability.  There are also competent and credible reports of events in service, such as running and jogging in service.  Finally, there is medical evidence in support of a nexus between the Veteran's service and his bilateral ankle disability.  In July 2009 a VA doctor indicated that the Veteran's ankle condition was at least as likely as not related to his service, and in July 2010 a nurse practitioner opined connected the Veteran's ankle disorders were due to repetitive physical training in service.  Although the medical conclusions are based on the Veteran's reported history as opposed to any findings of a documented ankle injury in service, this is competent evidence for finding a nexus to service where the Veteran's statements are considered both competent and credible, as here.  As such, the Board considers the evidence to be at least in equipoise and resolves reasonable doubt in the Veteran's favor, such that service connection for a bilateral ankle disability is warranted.  Wise.

Plantar Fasciitis with metatarsal phalangeal joint osteoarthritis

At a July 2009 VA examination, the Veteran's feet were tender over the surfaces bilaterally.  Imaging showed first metatarsophalangeal degenerative osteoarthritis predominating on the right.  The examiner diagnosed the Veteran as having bilateral plantar fasciitis with bilateral first metatarsal phalangeal joint osteoarthritis.  The examiner stated that having looked through the entire claims file he could not find any documentation of treatment for the bilateral feet.  Although there was no record of treatment for the bilateral feet, the Veteran experienced the start of his symptoms while in the military.  His condition was chronic and worsened with time.  As such, the examiner opined that it was likely the Veteran's condition started while he was in service, and progressed since service. 

In July 2010 a nurse practitioner opined that the Veteran's bilateral plantar fasciitis was more likely than not caused by active duty.  She reasoned that the Veteran's inadequate shoes failed to support the shock endured during vigorous exercise to include runs over ten miles, and resulting injuries, led to the Veteran's condition.  

At his hearing, the Veteran discussed spending a lot of time on his feet overseas, indicated that he had pes planus, and that the VA had prescribed shoe inserts to treat his condition of the feet.    

Here, there is medical evidence of a foot disability to include degenerative osteoarthritis.  There are also competent and credible reports of events in service, such as spending a lot of time on his feet while in service.  Finally, there is medical evidence in support of a nexus between the Veteran's service and his disability of the feet.  In July 2009 a VA doctor indicated that the Veteran's disorder was at least as likely as not related to his service, and in July2010 a nurse practitioner related the foot disorder to service.  Although the medical conclusions are based on the Veteran's reported history as opposed to any findings of a documented foot injury in service, this is competent evidence for finding a nexus to service where the Veteran's statements are considered both competent and credible, as here.  As such, the Board considers the evidence to be at least in equipoise and resolves reasonable doubt in the Veteran's favor, such that service connection for bilateral plantar fasciitis with metatarsal phalangeal join osteoarthritis is warranted.  Wise.

Hypertension 

VA treatment notes from July 2008 indicate over the prior few weeks the Veteran's blood pressure readings were noticeably elevated for the first time.  February 2009 notes indicated that the Veteran's hypertension was controlled with Lisinopril.  

At his July 2009 VA examination the Veteran reported being diagnosed as having hypertension in 2006 when he returned from overseas.  He indicated that he started taking medication to control his blood pressure one year earlier (presumably 2008).  On examination the appellant's blood pressure readings were within normal limits.  The examiner diagnosed essential hypertension.  The examiner stated that having looked through the entire claims file there was no documentation of treatment for hypertension.  Although there was no record of treatment for the hypertension, the Veteran experienced the start of his symptoms while in the military.  Hypertension was chronic and worsened with time.  As such, it seemed likely that the Veteran's conditions started while he was in service and progressed since service. 

Here, the evidence is inconsistent.  Specifically, VA treatment notes from 2008 indicated that the Veteran first experiencing increased blood pressure readings whereas the Veteran reported at his 2009 VA examination he had been diagnosed as having hypertension in 2006.  Although the examiner appears to have based the positive nexus opinion on the Veteran's history of hypertension in and since service, the appellant is not competent to determine the etiology of increased blood pressure, and the Veteran did not describe accompanying symptomatology.  While the Veteran is competent to report what he has been diagnosed as having, where, as here, his report of a previous diagnosis is inconsistent with the treatment record showing first elevated blood pressure readings in 2008, the Board does not find the Veteran's statements regarding hypertension to be credible.  As such, because the VA examiner relied on the Veteran's reported history in providing the positive nexus, the Board does not consider the 2009 examiner's opinion to be persuasive evidence.  

As such, the preponderance of the evidence is against a claim of entitlement to service connection for hypertension.  The benefit-of-the-doubt doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107(b).  Service connection for hypertension is denied.  


Hearing Loss and Tinnitus

The Veteran contends that he has bilateral hearing loss and tinnitus related to in-service noise exposure as a gunner's mate.  He asserts that he experienced ringing in his ears in service.  Hearing loss is being considered separately for each ear in light of the facts, and is considered as listed on the title page.

The evidence of record supports a finding of entitlement to service connection for a left ear hearing loss disability and tinnitus.  First, there are current disabilities.  In July 2009 the VA examiner diagnosed sensorineural left ear hearing loss and tinnitus, and the Veteran has provided competent and credible testimony of current ringing in his ears.  See 38 C.F.R. §§ 3.303(a), 3.385. 

The evidence is also clear, however, that there is no current right ear hearing loss disability as that term is defined in 38 C.F.R. § 3.385, which was also noted by the VA examiner in July 2009.  

Second, there is evidence of an in-service event, disease, or injury as the Veteran provided competent and credible testimony of noise exposure to include to arms fire and hydraulic pumps, and testimony of in-service ringing in his ears.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  The record is thus clear that the Veteran currently has a left ear hearing loss disability and tinnitus, and he suffered acoustic trauma during service. 

Next, the Board must consider whether there is a nexus between the Veteran's disability and service.  In July 2009 a VA examiner opined that the Veteran's hearing loss and tinnitus were less likely than not caused by or a result of military noise exposure during service.  The examiner reasoned that audiometric records indicate that the Veteran's left ear hearing loss began between 1989 and 2003, following his first period of active service, and prior to his second period of service, such that left ear hearing loss and tinnitus are not closely associated with active military service.  Even so, the left ear hearing loss was at least as likely as not permanently aggravated by noise exposure during active duty based on comparison of audiograms from 2001 to 2005 showing a significant decrease in hearing thresholds at 4000 Hertz in the left ear.  The examiner opined that a right ear hearing loss did not exist.  The examiner also opined that the Veteran's tinnitus was not at least as likely as not related to service.  The examiner opined that the Veteran's left ear hearing loss began between 1998 and 2003, and was therefore not closely associated with military service.   

There is a private medical opinion from a nurse practitioner received in November 2015, suggesting that the Veteran's hearing loss and tinnitus is related to noise exposure in service, which would have interfered with the tiny bony processes in his ears.  

Here, the Board finds that the most probative evidence regarding the etiology of any left ear hearing loss is that provided by the audiologist, and suggests that the Veteran's left ear hearing loss disability was aggravated by service.  The VA examiner rested the positive nexus opinion on the Veteran's reported history of hearing loss and the medical records showing an increase in hearing loss between 2001 and 2005.  

The Veteran is competent to report his experiences with decreased hearing ability and ringing in the ears, but he is not competent to indicate whether his hearing loss amounted to a disability.  Although the audiologist did not relate the Veteran's tinnitus to service, the appellant has competently and credibly reported experiencing a ringing in his ears since the early 1990s, and a change to constant humming in his ears in approximately 2003, i.e., a period which corresponds to his second period of service.  

Although the VA examiner's nexus opinion regarding tinnitus is negative, the Veteran's competent and credible assertions of inservice acoustic trauma and ringing in the ears, and D. Huggins opinion are sufficient to support the Veteran's contentions that his tinnitus is related to service.  

In this regard, after considering the evidence of record the Board finds that the medical evidence of record for and against the claims for left ear hearing loss and tinnitus is at least in relative equipoise.  Resolving reasonable doubt in the Veteran's favor the Board concludes that service connection for a left ear hearing loss disability and tinnitus is warranted.  Wise.

Regarding right ear hearing loss, the Board must deny service connection because there is no evidence of a current right ear hearing loss disability as that term is defined by VA regulations.  See 38 C.F.R. § 3.385; Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim.").

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right ear hearing loss disability, that doctrine is not helpful to the Veteran.  38 U.S.C.A. § 5107(b). 

Increased Rating

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2014).  Where, however, an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

When considering initial ratings the degree of impairment since the effective date of the grant of service connection must be considered, to include the possibility that a staged rating may be assigned.  See Fenderson v. West, 12 Vet. App. 119 (1998).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims held that staged ratings are also appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  As such, the Board will consider whether staged ratings are appropriate to the pending appeal.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Lumbar Spondylosis

The rating criteria for diseases and injuries of the spine are contained in 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  Under the General Rating Formula for Diseases and Injuries of the Spine the regulation provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following apply: 

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral fracture with loss of 50 percent or more of height warrants a 10 percent rating.  

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating. 

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  38 C.F.R. § 4.71a.

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.

Note (2):  (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Id.


An intervertebral disc syndrome (preoperatively or postoperatively) is evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent rating is warranted.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent rating is warranted.  Id.

Note (1):  An incapacitating episode is a defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.

Service connection has been established for the Veteran's lumbar spondylosis effective May 28, 2009.  Service connection has been established for the Veteran's left lower extremity radiculopathy, also effective May 28, 2009, and this disability is evaluated separately below.  The question of entitlement to service connection for urinary incontinence and fecal incontinence are being remanded.  Thus, the evaluation of the Veteran's lumbar spine disability is limited to orthopedic manifestations and any additional manifestations other than those of the sciatic nerve impairment.

Treatment records show that in February 2009 the Veteran reported being restricted from activities that could aggravate his back symptoms.  

At a July 11, 2009 VA examination for the lumbar spine, the Veteran reported that he experienced constant, sharp low back pain that was progressively worsening.  There was a history of fatigue, decreased motion, stiffness, weakness, and pain in the sacrum that was constant, sharp, of moderate severity, and occurred daily.  Physical examination was no limitation to walking, and the Veteran did not use any devices or aids for assistance.  His posture and gait were normal.  There were no abnormal spinal curvatures or ankylosis.  There was pain with spinal motion.  Range of motion study showed flexion to 75 degrees, and extension from 0 to 20 degrees, with left and right lateral flexion and rotation each to 20 degrees.  Pain was objectively evidenced following repetitive motion, although there was no additional limitation of range of motion.  July 2008 imaging of the spine revealed Grade I anterior spondylolisthesis of L5 on S1 with bilateral pars defect, and a 4 millimeters central/right pericentral disc protrusion at L4-5 and with mild central canal stenosis.  July 2009 imaging showed no significant abnormality.  The Veteran's lumbar spine reported affected his work as a police officer in that it caused decreased mobility, problems with lifting and carrying, and pain.  It also affected his activities of daily living.  

There is no evidence of record documenting that at any time during the appellate term addressed herein that the Veteran's lumbar spine spondylosis was manifested by physician ordered bed rest for a term consistent with a higher rating.  Hence, entitlement to an increased rating is not in order based on incapacitating episodes.

In addition, prior to July 21, 2009, the Veteran's thoracolumbar motion was not manifested by either a limitation of forward flexion to less than 60 degrees, or the combined range of motion of the thoracolumbar spine to 120 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Consideration has been given as to whether a higher rating based on functional loss due to pain on use or due to flare-ups is warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

As noted above, in July 2009 the Veteran demonstrated flexion to 75 degrees, with pain on active range of motion.  Combined range of motion was to 175 degrees.  Following repetitive motion there were no additional limitations.  There was a history of fatigue, decreased motion, stiffness, weakness, and pain.  There were no abnormal spinal curvatures or ankylosis and gait was normal.  

Thus, the evidence shows that the Veteran's complaints of pain are contemplated in the current evaluation assigned as it is based on the objectively demonstrated reduced motion.  Even considering functional loss and painful motion, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for an evaluation in excess of 10 percent at any time prior to July 12, 2009.  It bears repeating that the General Rating Formula for Diseases and Injuries of the Spine specifically provide that the assigned ratings are controlling regardless whether there are or are not symptoms such as pain. 

Accordingly, the preponderance of the evidence is against entitlement to an evaluation in excess of 10 percent prior to July 12, 2009, for lumbar spondylosis.  Additional staged ratings are not applicable.

Left Lower Extremity Radiculopathy associated with lumbar spondylosis

The Veteran's left leg radiculopathy has been evaluated as 20 percent disabling pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8620, for neuritis of the sciatic nerve since May 28, 2009.

Under Diagnostic Code 8620 moderate incomplete paralysis of the sciatic nerve warrants a 20 percent evaluation, and moderately severe incomplete paralysis warrants a 40 percent evaluation.  38 C.F.R. § 4.124a.

Under 38 C.F.R. § 4.124a, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, at most, the moderate degree.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.

At his July 2009 VA examination the Veteran reported that his constant, sharp low back pain radiated down his left leg.  He also reported left lower extremity numbness for which he takes neurotin.  The Veteran indicated that his condition was progressively worsening.  On examination, there was a history of radiating, burning pain into the left lower extremity.  There was, however, no limitation to walking, and the Veteran did not use any devices or aids for assistance.  His posture and gait were normal.  Lower extremity sensory examination revealed impaired left side vibration, pinprick, light touch, position sense tests, affecting the left lateral and medial thigh.  Left lower extremity radiculopathy was opined to affect his occupational and daily activities. 

At his February 27, 2013 VA examination, the Veteran reported a limp at the end of the day, but on examination his gait was not altered.  There was ankylosing spondylitis with pain and numbness in the left leg, and radiating pain into the left gluteal area, which worsened after prolonged standing and ambulation.  The Veteran took medication for pain.  He reported experiencing constant mild pain; mild paresthesias and or dysesthesias in the left lower extremity; mild numbness; and an occasional burning sensation in the left leg.  The Veteran thought he had weakness and buckling of the leg had caused him to fall once before.  Sensory examination showed a minimal loss of left lower extremity and lateral left foot sensation.  There was mild, left incomplete paralysis of the sciatic nerve, and mild incomplete paralysis of the external popliteal nerve.  The examiner opined that there was minimal left radiculopathy involving the sciatic nerve.

The Board has considered the Veteran's lay statements.  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  The Veteran is uniquely suited to describe the severity, frequency, and duration of his bilateral lower extremity radiculopathy.  See Falzone v. Brown, 8 Vet. App. 398 (1995); Heuer v. Brown, 7 Vet. App. 379 (1995).  The Board finds that the lay evidence and testimony of record from the Veteran throughout the appeal is generally both competent and credible; however, as analyzed above, the most probative evidence preponderates against the claim.

The Board finds the Veteran's left lower extremity radiculopathy, which has been characterized by symptoms of numbness and intermittent pain, and judged by the medical examiners to cause mild sensory involvement, is comparable to, at most, moderate incomplete paralysis prior to February 28, 2013.  Simply put, in light of their greater medical expertise, the Board finds the findings of the medical examiners who evaluated the nature of the appellant's disorder to be of greater probative value than the claimant's lay opinion.  As such, entitlement to a rating in excess of the 20 percent evaluation currently awarded pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8620 is not warranted.  

Accordingly, the preponderance of the evidence is against entitlement to an evaluation in excess of 20 percent prior to February 28, 2013, for left lower extremity radiculopathy.  Additional staged ratings are not applicable.

Other Considerations

There is no evidence of exceptional or unusual circumstances warranting referral for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  The rating criteria reasonably describe the claimant's disability level and symptomatology such that the assigned schedular evaluations are adequate.  The medical and lay evidence of record fails to show anything unique or unusual about the Veteran's lumbar spine disability or left lower extremity radiculopathy that would render the schedular criteria inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); VAOPGCPREC 6-96.

Under Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. However, in the case at hand, after applying the benefit of the doubt doctrine under Mittleider v. West, 11 Vet.App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.



ORDER

Entitlement to service connection for a bilateral wrist disability is granted.

Entitlement to service connection for a bilateral knee disability is granted.

Entitlement to service connection for a bilateral ankle disability is granted.

Entitlement to service connection for bilateral plantar fasciitis with metatarsophalangeal joint osteoarthritis is granted.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a right ear hearing loss disability is denied.  

Entitlement to service connection for left ear hearing loss is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to a rating in excess of 10 percent for lumbar spondylosis prior to July 11, 2009 is denied. 

Entitlement to a rating in excess of 20 percent for left lower extremity radiculopathy associated with lumbar spondylosis is denied.  


REMAND

Sleep Disorder, Urinary Incontinence, Fecal Incontinence to include IBS, Erectile Dysfunction

The Veteran claims that he is entitled to service connection for a sleep disorder.  He also contends that he is entitled to service connection for urinary incontinence, fecal incontinence to include irritable bowel syndrome, and erectile dysfunction each to include secondary to lumbar spondylosis.  

VA treatment records show that the Veteran has described symptomatology related to the above conditions.  He has not, however, been granted a VA examination for a sleep disorder, or for erectile dysfunction.  As such, a VA examination is necessary to ascertain the nature and etiology of his claimed disorders.

The Veteran underwent a VA examination that considered his claims of urinary and fecal incontinence with irritable bowel syndrome in February 2013.  The examiner opined that urinary or rectal incontinence was less likely than not proximately due to or the result of service.  The examiner reasoned that an MRI did not confirm bladder or bowel symptoms were due to lumbar ankylosing spondylitis.  Rather, urinary frequency had been attributed to benign prostate hypertrophy and chronic prostatitis without bladder involvement.  Further, there was no treatment for fecal incontinence in the record, the Veteran was last seen for urinary incontinence in September 2012, and he was diagnosed as having benign prostate hypertrophy for his urinary frequency.  Fecal incontinence was not treated and symptoms were minimal.  While urinary and fecal incontinence could be associated with lumbar disorders, the examiner opined that there was no radiological evidence for substantiating an association in this Veteran, and the diagnosis of chronic prostatitis could also explain the urinary frequency.  

The examiner did not, however, provide an opinion that fully addressed the secondary theory of service connection.  Specifically, the examiner failed to address whether the urinary and/or fecal incontinence was aggravated (permanently worsened) by lumbar spondylosis.  Where VA affords the Veteran an examination or obtains an expert opinion, it must ensure that the examination and/are opinion is adequate or inform the Veteran that such examination or opinion will not or cannot be provided or obtained.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, remand for another VA examination is necessary. 

Lumbar Spondylosis and Left Lower Extremity Radiculopathy associated with lumbar spondylosis

At his September 2015 Board hearing the Veteran described how his back and left leg symptomatology had worsened since his most recent VA examinations-for his back on July 11, 2009, and for his left lower leg on February 27, 2013.  Thus, to ensure that the record reflects the current extent of these service-connected disabilities, an examination, with findings responsive to the pertinent rating criteria, is needed.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Associate all available VA treatment records since February 2014 with the Veteran's file.  Specifically document the attempts that were made to locate any records deemed unobtainable, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then, (a) notify the claimant of the specific records that VA is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action VA will take with respect to the claim.  The Veteran must be given an opportunity to respond.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed sleep disorder; urinary incontinence, to include as secondary to lumbar spondylosis; fecal incontinence with irritable bowel syndrome, to include as secondary to lumbar spondylosis, and erectile dysfunction.  The examiner is also to address the nature and extent of the appellant's lumbar spondylosis since July 12, 2009, and left lower extremity radiculopathy since February 28, 2013.  The examiner must be provided access to the claims folder, to include VBMS and Virtual VA records.

Following the examination, and consideration of all pertinent medical history, and complaints, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that:

(a)  any diagnosed sleep condition is related to service or any incident therein 

(b)  any diagnosed urinary incontinence condition is (i) related to service or any incident therein (ii) caused by his lumbar spondylosis or (iii) aggravated (permanently worsened) by lumbar spondylosis.  

(c)  any diagnosed fecal incontinence to include IBS is (i) related to service or any incident therein (ii) caused by his lumbar spondylosis or (iii) aggravated (permanently worsened) by lumbar spondylosis.  

(d)  any erectile dysfunction condition is (i) related to service or any incident therein (ii) caused by his lumbar spondylosis or (iii) aggravated (permanently worsened) by lumbar spondylosis.  

(e)  All indicated tests and studies should be conducted.  In accordance with the latest worksheet for rating lumbar spondylosis and, the examiner must provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of lumbar spondylosis.

On range of motion testing, the examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should indicate whether, and to what extent, the Veteran experiences functional loss due to pain or any of the other symptoms noted above during flare-ups or with repeated use; to the extent possible, the examiner should express such functional loss in terms of additional degrees of limited motion.

Thoroughly address the nature, extent and etiology of any related neurological symptoms.

The impact of the appellant's lumbar spondylosis alone on his ability to work must be addressed.  

(f)  All indicated tests and studies should be conducted.  In accordance with the latest worksheet for rating left lower extremity radiculopathy and, the examiner must provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any left lower extremity radiculopathy.

(g)  A complete rationale for any opinion offered must be given.

3.  The Veteran is hereby notified that it is his responsibility to report for any ordered VA examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim..

4.  Then, readjudicate the issues on appeal.  If any benefit on appeal is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


